EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a packaging laminate comprising: a heat-sealable layer; an adhesive layer, an intermediate barrier layer, and a polyester film; wherein the polyester film has the recited thickness, birefringence index (i.e., difference between refractive index values in a first direction and a second direction), and a refractive index in the “slow” (i.e., higher refractive index direction) of 1.68-1.70 (claims 1, 7), or a method of forming said packaging laminate (claim 6).
 	TAKAHASHI ET AL (US 2013/0323487) fail to specifically disclose polyester films with the recited thickness and birefringence index values.
 	The YAMAZAKI references (US 6,632,538; US 2004/0029001; US 2012/0244421) and JP 2004-327042 and JP 2011-138793 and JP 2006-188049 fail to disclose polyester films with the birefringence index combined with the recited refractive index value in the higher (slow) refractive index film direction. 
 	KR 2018-0036378 (which has an effective filing date of 09/30/2016, which predates the U.S. filing date of 05/31/2017 for the present application based on PCT/JP2017/020359, and therefore constitutes prior art under AIA  35 U.S.C. 102(a)(2)) and PARK ET AL (US 2014/0178706) fail to disclose multilayer films containing a heat-sealable layer and a barrier layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787